Citation Nr: 1718733	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, currently rated as 20 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified before the undersigned.  In October 2015, the Board denied the Veteran's claims.

The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (the Court), and, by a November 2016 Joint Motion for Partial Remand, the decision was vacated and remanded to the Board for further adjducation. 

In May 2017, the Board granted the Veteran's representative's motion to withdraw from the current appeal.  The Veteran was notified of this action, but has not chosen a new representative. 

The issue of whether a timely substantive appeal was filed regarding entitlement to a total disability rating based upon individual unemployability is currently being developed by the RO, specifically as related to the Veteran's request for a hearing on that issue, and is thus not before the Board at this time. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's range of motion of the right shoulder has been limited at most to 90 degrees, or shoulder level, and there have been no dislocations or other disabling impairments of the shoulder.

2.  Throughout the pendency of the appeal, the Veteran's cervical spine disability had forward flexion greater than 15 degrees, a combined range of motion of the cervical spine greater than 170 degrees, and no indication of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5201, 5203 (2016).

2.  The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.40, 4.45, 4.71a, DC 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

At the outset, the Board notes that the 2017 Joint Motion vacated the Board's denial of increased ratings for a right shoulder disability and a cervical spine disability, finding that the Board's analysis was deficient when considering whether the claims met the criteria for extraschedular consideration.  Outside of the extraschedular analysis, the Board finds that no changes are necessary to the summary of facts or to the schedular analysis of these claims.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the shoulder and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Veteran's right shoulder disability is rated under Diagnostic Code 5201.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5200, 5202, and 5203, which pertain to ankylosis of the shoulder, impairment of the clavicle and scapula, and recurrent dislocations of the scapulohumeral joint, do not apply.  Specifically, VA examinations and the treatment records do not show the presence of any of these conditions during the appeal period.  Accordingly, the criteria pertaining to those conditions are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203. 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the evidence of record, on November 2006, January 2011, and March 2013 VA examinations, the Veteran was able to lift the arm above midway between the side and shoulder level.  While in January 2011, the Veteran experienced pain at 30 degrees on abduction, he was able to lift the arm to 80 degrees, with pain.  The examiner noted that reported pain appeared to be out of proportion to the objective findings and was variable in presentation with different findings on formal examination as opposed to casual observation.  Such made it difficult to ascertain the reliability of range of motion testing.  In light of this finding, that the Veteran's report of pain was out of proportion with the objective medical evidence and thus the reliability of his report was questionable, the Board places less probative weight on the Veteran's statements.  In so doing, the Board has also taken into account the two other VA examinations dated during the appeal period showing flexion and abduction of the right arm well over shoulder level.  When weighing the competent and probative evidence of record, the Board finds that the Veteran's right shoulder disability does not meet the criteria for a higher rating.

The VA and private treatment records do not otherwise demonstrate more severe limitation of motion.  Accordingly, as the criteria for an increased rating are not met, the claim must be denied.

Cervical Spine Disability 

The Veteran's cervical spine disability has been rated as 10 percent disabling under Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a
 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 
Turning to the evidence of record, on November 2006 VA examination, the Veteran reported chronic cervical spine pain.  He also had pain, numbness, and tingling that radiated diffusely to his right hand, affecting all five fingers.  It affected his daily routine in the he was not able to do sports.  Range of motion testing showed full flexion and extension to 45 degrees.  Repetitive motion caused pain and incoordination, with no change in range of motion.  Sensory examination was intact in all extremities, including all fingers.  Deep tendon reflexes were normal.  Motor examination and grip strength were normal.

A November 2008 VA treatment record reflects that the Veteran had some give-way of the right arm, but in general he had normal strength in the arms.  He had some paresthesias in the forearm, but normal pin and vibration sense otherwise.

On February 2011 VA examination, range of motion testing showed flexion to 30 degrees, without pain, and to 50 degrees with pain, and extension to 30 degrees without pain, and 40 degrees with pain.  There was a decrease in the usual cervical lordosis.  There was mild tenderness to the cervical paraspinals.  There was no muscle spasm.  Spurling testing was negative for radicular pain, bilaterally.  Deep tendon reflexes and sensory examination was normal.  Motor strength was normal.  There was paresthesias in the distribution in the hand, but sensation was intact to pinprick and light touch throughout the right extremity.  It was noted that the Veteran's reported pain appeared to be out of proportion to the objective findings and was variable in presentation with different findings on formal examination as opposed to casual observation.  Such made it difficult to ascertain the reliability of range of motion testing.

On March 2013 VA examination, range of motion of the cervical spine showed flexion to 40 degrees, and extension to 45 degrees.  There was no loss of motion on repetitive testing, though it was noted that there was functional loss by way of less movement than normal and pain on movement.  There was localized tenderness on palpation of the cervical spine, but no guarding or muscle spasm.  Muscle strength testing was 4/5 in the right upper extremity.  Reflex examination was normal.  Sensory examination was normal.  The Veteran reported moderate intermittent pain and paresthesias in the right upper extremity.  His radiculopathy was assessed to be moderate in degree.

The Board finds that the limitation of motion of the Veteran's cervical spine, as shown on VA examinations, falls at most within the requirements for a 10 percent rating: flexion greater than 30 degrees. While on February 2011 VA examination, the Veteran reported experiencing pain at 30 degrees, he was able to flex the spine to 50 degrees.  Moreover, the examiner concluded that the Veteran's reports of pain was inconsistent with physical examination.  Therefore, the Veteran's report of pain at 30 degrees lacks credibility when compared to the physical findings.  Furthermore, on VA examinations conducted prior to and subsequent to the 2011 VA examination, the Veteran was able to flex to greater than 30 degrees, demonstrating that the overall impairment to forward flexion is greater than 30 degrees.  In so finding, the Board places higher probative weight on the 2008 and 2013 VA examinations, rather than on the 2011 VA examination, due to the finding that the Veteran's report of pain were variable and inconsistent with the physical findings.  Therefore, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as the basis for an increased rating. 

Moreover, because there is no evidence that the Veteran's physician has prescribed bed rest for at least two weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes.

III.  Other Considerations

With regard to the Veteran's right shoulder and cervical spine, the Board has determined that higher ratings other than those currently assigned are not warranted under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, especially on flare-ups, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings.  Specifically, range of motion testing on VA examination did not meet the criteria for higher ratings under the rating schedule, even when taking into consideration limitation of function on repetitive testing. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board had also considered whether an extraschedular rating is warranted for the service-connected cervical spine disability and right shoulder disability for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional provisions that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all of the symptomatology and impairment caused by the Veteran's cervical spine and right shoulder disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's cervical spine disability and right shoulder disability have manifested in pain and limitation of motion due to pain, and during flare-ups. He has also experienced resulting numbness and paresthesias.  He has reported that these disabilities cause him difficulty with tasks of daily living, such as dressing himself or driving, as well as in employment situations that involve more than sedentary duties.  

However, the schedular criteria for rating the Veteran's cervical spine disability and right shoulder disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine and shoulder including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait or spinal contour, when contemplating the spine, or such as impairment of the clavicle, scapula, and humerus, and related joint abnormalities, when contemplating the shoulder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

All the symptomatology and functional impairment described above resulting from the limitation motion of the cervical spine and right shoulder, to include as due to pain, stiffness, numbness and all the symptoms described by the Veteran are contemplated in the schedular ratings assigned under the spinal and shoulder rating criteria either directly as limitation of motion, or indirectly as orthopedic factors and neurological factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a.  The above-referenced symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the cervical spine disability or right shoulder disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

To the extent that working overhead requires forward flexion or extension of the cervical spine, such movements are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  To the extent that working overhead causes incidental pain in the neck area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  

As to functional impairment with respect to dressing oneself, lifting objects, and driving, the specific acts of bending the shoulder in flexion, abduction, or rotation that may be required by these actions are contemplated by the schedular rating criteria based on limitation of shoulder motion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, Plate I.

Finally, the Veteran's numbness and paresthesias is contemplated by his rating under 38 C.F.R. § 4.124a, DC 8513.

Thus, the Board finds that the schedular rating contemplates the Veteran's level of disability and symptomatology and is adequate.  Therefore, further inquiry as to extraschedular consideration is not warranted.  The Board finds that the July 2011 medical statement referenced by the Joint Motion, stating that the Veteran's disabilities caused a "serious employment handicap," does not otherwise trigger extraschedular consideration.  The same letter also noted that the Veteran was capable of full-time employment with limited right shoulder overhead activities and was able to complete sedentary tasks.  Significantly, the record does not show that the Veteran's appealed disabilities cause marked interference with his employment, rather, despite these disabilities, he continued to work with employer modifications in sedentary custodial duties.  The March 2013 VA examination also notes that the Veteran was provided with permanent work restrictions related to no overhead lifting, repetitive grasping, or heavy lifting.  He has also denied at various different times throughout the appeal period that he took a significant amount of time off of work due to these disabilities.  He also has not been frequently hospitalized for these disabilities.  In any event, whether the Veteran's right shoulder disability and cervical spine disability prevent employment is a question related to his claim for a TDIU that is currently being developed by the RO.  Because the rating criteria contemplates the Veteran's symptomatology, and the facts of the case do not show an exceptional or unusual circumstance, the July 2011 record does not necessitate extraschedular consideration.

The Board has also considered whether there is a collective effect involving the Veteran's other service-connected disabilities acting with the disabilities on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating in excess of 20 percent for a right shoulder disability is denied.

 A rating in excess of 10 percent for a cervical spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


